521 P.2d 1262 (1974)
The PEOPLE of the State of Colorado, Plaintiff-Appellee,
v.
Rickey Lee HOMAN, Defendant-Appellant.
No. 25783.
Supreme Court of Colorado, En Banc.
May 6, 1974.
John P. Moore, Atty. Gen., John E. Bush, Deputy Atty. Gen., David A. Sorenson, Asst. Atty. Gen., Denver, for plaintiff-appellee.
Rollie R. Rogers, Colorado State Public Defender, James F. Dumas, Jr., Chief Deputy State Public Defender, T. Michael Dutton, Deputy State Public Defender, Denver, for defendant-appellant.
ERICKSON, Justice.
Rickey Lee Homan was charged and convicted of simple robbery. C.R.S.1963, 40-5-1. On appeal, he contends that the trial judge committed reversible error in overruling his objection and permitting cross-examination to extend beyond the scope of direct examination.
A trial judge has discretion to determine the scope and the limit of cross-examination. In the absence of an abuse of discretion, the trial judge's ruling will not be disturbed on review. Archina v. People, 135 Colo. 8, 307 P.2d 1083 (1957). Accord, People v. King, Colo., 498 P.2d 1142 (1972). See also Proposed Federal Rules of Evidence for the United States District Courts and Magistrates, Rule 6-11; *1263 3A J. Wigmore, Evidence § 944 (Chadbourn rev. 1970); C. McCormick, Evidence § 24 (2d ed. 1972).
Accordingly, we affirm.
PRINGLE, C. J., does not participate.